281 S.W.3d 329 (2009)
CITY OF KANSAS CITY, Missouri, Respondent,
v.
David Allen CARR, Defendant, and
James E. Carr, Appellant.
No. WD 68609.
Missouri Court of Appeals, Western District.
March 10, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 28, 2009.
*330 Joseph R. Borich, III, Leawood, KS, for Appellant.
Sarah Baxter, Kansas City, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J., JAMES EDWARD WELSH, and ALOK AHUJA, JJ.
Prior report: 2007 WL 5446530.

ORDER
PER CURIAM:
James E. Carr appeals the circuit court's judgment against him and in favor of the City of Kansas City in the sum of $10,500 for the emergency demolition of Carr's property, located at 2806 East 40th Street. We affirm. Rule 84.16(b).